The objection, that evidence is a disclosure of a privileged communication between attorney and client, is founded on proof of the fact that the relation of attorney and client existed. The existence of that relation is not a privileged communication. Proof of the relation is competent for such a purpose as that for which the evidence in this case was received. Brown v. Payson, 6 N.H. 443; 1 Greenl. Ev., s. 246.
The letters were as competent as if written by the testator, or by some other agent than the defendant. The statute, which excludes the testimony of the defendant in a suit brought by an executor, does not exclude the letters of the testator, by whosesoever hand he may have written them.
Judgment on the verdict.
FOSTER and BINGHAM, JJ., did not sit.